Exhibit FOR IMMEDIATE RELEASE Contact: Dan Keeney, APR DPK Public Relations 832-467-2904 dan@dpkpr.com ERHC Announces Changes in Technical Personnel HOUSTON, December 18, 2008 – ERHC Energy Inc. (OTCBB: ERHE), a publicly traded American company with oil and gas assets in the highly prospective Gulf of Guinea off the coast of West Africa, today announced changes in the way the Company approaches its technical functions. To reflect the status of ERHC’s technical operations and realize cost efficiencies, the post of Vice President Technical will no longer be a full-time position. “With technical activities related to our Gulf of Guinea assets at an advanced stage, we can reduce costs without compromising the execution of our technical responsibilities,” said ERHC Chief Operating Officer Peter Ntephe. Effective January 1, 2009, Daniel Gralla will manage ERHC’s technical functions on a part-time basis as Vice President Technical. The change comes in conjunction with the expiration of Jim Ledbetter’s contract of employment. “We thank Mr. Ledbetter for his contributions that helped to put ERHC in a position to realize the value of its assets in the Gulf of Guinea,” said Ntephe. Mr.
